Citation Nr: 1612076	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to October 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for hypertension and assigned a noncompensable rating to this disorder. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In June 2015 the Board remanded the issue for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The file does not include any post-service medical records, to include VA treatment records.  On VA examination in August 2010, the examiner indicated that post-service treatment may be available because he referred to a September 2010 progress note.  As noted by the Board in the June 2015 remand, the September 2010 date was misprinted as it had not yet occurred at the time of the August 2010 VA examination.  However, as further noted by the Board in June 2015, this notation shows that post-service VA treatment records may be available.  In the June 2015 remand, the Board instructed that the Veteran be requested to identify any additional treatment records pertaining to his hypertension and the appropriate steps be taken to secure copies of such treatment reports.  Subsequently, in September 2015, VA sent the Veteran a letter asking that he identify any additional treatment records pertaining to his hypertension and submit written authorization for VA to obtain non-VA treatment records.  Although the Veteran did not reply, an effort needs to be made to obtain any outstanding pertinent VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran's last VA examination was in August 2010.  Further review of the August 2010 examination report shows that there have been fluctuations in the daily medication doses for the Veteran's hypertension.  Although the evidence does not indicate that the Veteran's hypertension has worsened since the August 2010 VA examination, the United States Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the most recent VA hypertension examination is over five years old, the Veteran should be afforded a new VA examination to address the current level of severity of his hypertension.  

Prior to obtaining any opinion, the Veteran should be afforded one more opportunity to provide assistance to ensure that copies of any outstanding records of pertinent medical treatment, to include private treatment records, are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  In addition to the records identified by the Veteran, request copies of VA treatment records for hypertension from the San Juan VA Medical Center dated from December 2009 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Following completion of the above development, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his hypertension.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  In particular, the examiner should indicate the current and predominant diastolic and systolic pressures, whether the Veteran requires continuous medication for control of blood pressure, and any other symptoms present.  A complete rationale for any opinion expressed must be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

3. When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to an initial compensable rating for hypertension.  If this benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

